Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 01/19/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 15-20 are currently pending. 

Response to Arguments
With regard to the Specification Objection:
Applicant has amended the title to be representative of the invention.  A BIB sheet datasheet is attached confirming the title provided.

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 15-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  

Applicant has amended Claim 15 to add the limitations specifics of the controller board and details on how the scale and controller memory address a calibration procedure.

Applicant’s arguments and amendments with regard to Claims 15-20 have been considered in light of the new references of Taussig in further view of Olmstead and Ueda.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taussig (US 5008518; “Taussig”) in view of Olmstead (US 20090306924; “Olmstead”) and in further view of Ueda (US 20100141977; “Ueda”).

Claim 15. Taussig discloses a scale and scanner system  (Fig. 1: Data gathering system 100) comprising: a chassis (Fig. 1: support cradle 108 and support sub-platter 110); a scanning module (Fig. 1:  112) coupled [Col. 4: lines 56-67 Optical scanning means comprising a self-contained optical scanner 112 is supported upon the scale subplatter 110] to the chassis (Fig. 1:  connected to support sub-platter 110 which is then supported by support cradle 108); and a controller board  (Fig. 5:  the common interface circuit 200) comprising a processing unit (Fig. 5: Interface microprocessor 216) and a first memory (Fig. 5:  EPROM 218); the controller board (Fig. 5: the common interface circuit 200) coupleable to the scanning module  (Fig.5:  scanning module112 connected to scanning microprocessor 210  coupled to interface with 200 controller board) [Col. 6: lines 29-39  . The common interface circuit 200 is responsive to both the scale means 104 and the optical scanning means 112 including scanner circuit 202] and the processing unit (Fig. 5: Interface microprocessor 216) configured to control [Col. 7 lines 1-6 & Col. 8 lines 1-8:  The common interface circuit 200 comprises an interface microprocessor 216, responsive to coded label data from the optical scanning means 112 and to weight data from the scale means 104… Circuit 200 also includes an interface operation of the scale (Fig. 1: 104 scale) and scanner system  (Fig. 1:  112);  a scale memory (Fig 5:  EPROM 212) electrically coupleable to (Fig. 5: communication path from EPROM 212 to controller board 200) and physically separate (Fig. 5: 212 is on board 202 which is a separate board 200)  from the controller board (Fig. 5:  200), the scale memory (Fig 5:  212) configured to store scale parameters (Fig . 5:  212) [Col. 4 lines 40-53 supplies the coded label data to the common interface circuit 200 under control of control software stored in scanner memory means 212] & [Code provided for programs in memory 212 pages 10-22 which details stored parameters]; a scale module  (Fig. 1: 104 scale) coupled  [Col. 4 lines 39-55: to the support means which comprises a support cradle 108 in the illustrated embodiment, and to a scale load receiving plate or subplatter 110 at its opposite end 106B] to the chassis (Fig. 1: 108 support cradle and support sub-platter 110) and coupleable [Col. 6 lines 59-69] (Fig. 5 show communication connection between  104 and 216) to the controller board  (Fig. 5: 200) wherein when the controller board (Fig. 5: 200) is not coupled to the scanning module (Fig. 1:  112) or the scale module (Fig. 1:  scale 104), the scale memory (Fig 5:  EPROM 212) remains with the system (Fig. 1: Data gathering system 100) and is retrievable (Fig. 5: separate boards for controller board 200 with memory and board 202 for scanner and scale memory) [Col. 6  lines 40-59: The common interface circuit 200 is responsive to both the scale means 104 and the optical scanning means 112 including scanner circuit 202] from the scale memory (Fig 5:  EPROM 212) when the processing unit (Fig. 5: Interface microprocessor 216) of the controller board (Fig. 5:  200) is coupled (Fig. 5: 200 controller board in communication with scanning module processor 210)  to the scanning module (Fig. 1:  112 with processor for scanning 210) or the scale module (Fig. 1:  104 scale).  

Taussig does not explicitly disclose:

1)  The scale memory is a scale calibration memory configured to store scale calibration parameters where the scale calibration parameter memory is physically separate from the controller and when the controller board is not coupled to the scanning module or scale module, the scale calibration parameter memory remains with the system.
2) a scanning module rotateably coupled to the chassis. 

With regard to 1) Olmstead teaches an automatic calibration system for a scanner scale [Abstract].  Olmstead further teaches the scale memory is a scale calibration memory (26)[0009 The ADC 34 may be integral with the accelerometer 30 or separate therefrom. Upon power up, the microcontroller 26 retrieves the last calibration value from permanent memory (such as flash or EEPROM)] configured to store scale calibration parameters [0005 running, preferably in the scanner-scale microcontroller, a calibration routine using the specific calibration data obtained from the measurement in step (b) to calibrate the scale] where the scale calibration parameter memory (Fig. 2: microcontroller 26) is physically separate (Fig. 1: scale and scanner microcontroller 26 with memory is  located in the scanner module 20 and controller board 40 is located outside the module 20)[0027 whereby a portable unit 40 includes a housing containing an internal processor and accelerometer. The unit 40 is connectable to the scanner-scale 10 via a connector cable 42 connected to the USB port 44 on the scanner housing. The calibration program is resident in the module 40, interfacing with the scanner-scale via the connector to provide calibration information]  and when the controller board (Fig. 1: controller board 40) is not coupled (Fig. 1:  40 is a controller board  detachably tied to the side of the scanner scale 20) to the scanning module or scale module (Fig. 2: system 20 inside the scale monitor), the scale calibration parameter memory (Fig. 2: 26 microcontroller)  remains with the system (Fig. 2: 20 system).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s calibration processing scale memory (26) and removable controller board (40) as processing and arrangement for Taussig’s scale memory (216) and controller board memory (218) because maintaining local calibration weighing conditions improves the accuracy and efficiency of performing a weight measurement in a high throughput commerce system [Olmstead  0001].

With regard to 2) Ueda teaches a multifunction office device (Fig. 2a) with maintenance access to a scanner (Fig. 7a scanner 3 opened for maintenance access).  Ueda further teaches a scanning module (Fig. 7a scanning module 3) rotateably coupled [0078 the scanner section 3 can rotate to a position that becomes vertical (perpendicular) with respect to … section 2] to the chassis (2) [0077 scanning module 3 attached to box body 2a].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s rotatable maintenance scanner module as an attachment arrangement for Taussig’s, as modified, scanner module because the rotation attachment of a scanner module to a chassis increases maintenance efficiency by providing rapid access to lower internal components both in the chassis and in the underside of the exposed scanner modules [Ueda 0009 & 0077]. 

Claim 16.  Dependent on the scale and scanner system of claim 15. Taussig does not explicitly disclose the processing unit of the controller board is configured to load the scale calibration parameters from the scale calibration parameter memory after the controller board is re-coupled to the scale module and the scanning module.  

the processing unit (processing unit on controller board 40) [0027] of the controller board (Fig. 1: 40 board with processor and accelerometer) is configured to load [0027 The unit 40 is connectable to the scanner-scale 10 via a connector cable 42 connected to the USB port 44 on the scanner housing. The calibration program is resident in the module 40, interfacing with the scanner-scale via the connector to provide calibration information] the scale calibration parameters from the scale calibration parameter memory (26) after the controller board (40) is re-coupled to the scale module and the scanning module (Fig. 1: scanner scale module 10) [0032 after install and upon knowing its location, the re-calibration system may then extract from a memory (or the store computer or some other source such as via an internet link) the proper scale calibration data for that location. The re-calibration system (e.g. 40) then may provide adjustment data to the auto-calibration (performed by board 40)].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s calibration processing scale memory (26) and controller board (40) as processing and arrangement for Taussig’s scale memory (216) and controller board memory (218) because maintaining local calibration weighing conditions improves the accuracy and efficiency of performing a weight measurement in a high throughput commerce system [Olmstead  0001].

Claim 17. Dependent on the scale and scanner system of claim 15.  Taussig does not explicitly disclose the scanning module is configured to rotate within the chassis to expose the controller board.  

Ueda teaches a multifunction office device (Fig. 2a) with maintenance access to a scanner (Fig. 7a scanner 3 opened for maintenance access).  Ueda further teaches a scanning module (Fig. rotateably coupled [0078 the scanner section 3 can rotate to a position that becomes vertical (perpendicular) with respect to … section 2] to the chassis (2) [0077 scanning module 3 attached to box body 2a]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s rotatable maintenance scanner module to a chassis body as an attachment arrangement for Taussig’s, as modified, scanner module because the rotation attachment increases maintenance efficiency to Taussig’s controller by providing rapid access to lower internal components both in the chassis and underside of the exposed scanner modules [Ueda 0009 & 0077]. 

Claim 18.  Dependent on the scale and scanner system of claim 17. Taussig further discloses the scanning module (Fig. 1:  112) comprises: a scanning bed (Fig. 1:  optical scanning window 112b plus supporting upper surface 112a) comprising a horizontal optical scanner (Fig. 1: optical scanning window 112b).  Taussig further teaches connecting the scanner 112 to retention fasteners [Col. 5 lines 6-20:  The subplatter 110 (e.g. chassis) includes scanner locator means comprising two raised circular bosses 110A which are received by corresponding indentations (not shown) formed into the bottom of the optical scanner 112 for positioning the optical scanner 112 on the subplatter 110]  that extend through the scanning bed (112)  into the chassis (Fig. 1: 110a built into the  sub-platter 110 chassis) to prevent rotation of the scanning module (112) within the chassis (Fig. 1: 108 & 110) [Col. 5 lines 6-34 stabilizes scanner]. 

Taussig does not explicitly disclose:
1) a tower comprising a vertical optical scanner, the tower coupled to the scanning bed.
2) the rotation preventing tabs that extend horizontally along an axis from the bed  and in the plane of the bed.
 
With regard to 1) Olmstead teaches a scanning module (Fig.1: module 14, 16 & 18) comprises: a scanning bed (Fig. 1:  horizontal scanner window 16 &  scanner bed 18) comprising a horizontal optical scanner (Fig. 1: horizontal scanner window 16); a tower (Fig. 1: vertical scanner 14 in tower) comprising a vertical optical scanner (Fig. 1:   vertical scanner 14 in tower), the tower  (Fig. 1: vertical scanner 14 in tower) coupled to the scanning bed (18) [0008 a multi-window laser barcode scanner having a housing 12 with a vertical window 14 and a horizontal window 16. The horizontal window 16 is integrated into the weigh platter 18].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s vertical tower to provide bi-optical scanning of the products barcodes to modify Taussig’s horizontal optical scanner by because a vertical optical scanner working with a horizontal scanner improves product throughput by increasing barcode detection accuracy per product swipe.

With regard to 2) Ueda teaches a pivotable scanner for maintenance access. Ueda further teaches the rotation [0078] preventing tabs (Fig. 7b & 11b: stopper wall 73) that extend horizontally (Fig. 2b: extension 2g are horizontal towards length of the bed) along an axis (Fig. 7a: length of bed when closed) from the bed (Fig. 7a: bed 2f) and in the plane of the bed (Fig. 7a:  bed 2f horizontal plane when closed).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s pivotable scanner with a stopper wall to prevent 

Claim 19.   Dependent on the scale and scanner system of claim 18. Taussig does not explicitly disclose the scanning module further comprises cylindrical extensions that extend horizontally along an axis from the bed of the scanning module in the plane of the bed and perpendicular to the axis.  

Ueda teaches a multifunction office device (Fig. 2a) with maintenance access to a scanner (Fig. 7a: scanner 3 opened for maintenance access).  Ueda further teaches the scanning module (Fig. 7a:  3) further comprises cylindrical extensions (Fig. 7a:  2g with cylindrical ditch) that extend horizontally (Fig. 2b: extension 2g are horizontal towards length of the bed) along an axis (Fig. 7a length of bed when closed) from the bed (2f) of the scanning module (3) in the plane of the bed (2f) and perpendicular to the axis [0078 fulcrum axis horizontal to the bed 2].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s pivotable scanner with a stopper wall to prevent over rotation of the scanner during maintenance access with Taussig’s modified scanner because maintenance efficiency is improved by stabilizing the scanner during a maintenance action by providing ready access to the internal mechanisms in the scanner and console [Ueda 0077].

Claim 20. Dependent on the scale and scanner system of claim 19.  Taussig does not explicitly disclose the rotation preventing tabs engage a surface of a debris shield to prevent the scanning module from rotating.

Ueda teaches a pivotable scanner for maintenance access. Ueda further teaches the rotation [0078] preventing tabs (Fig. 7b  & 11b stopper wall 73) a surface of a debris shield (2g) to  prevent the scanning module from rotating  [0077 Fig. 7b surface 73 prevents over rotation and 73 extends the surface as a protective dust cover which prevents over rotation] (Fig. 11b depicts stop position).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s pivotable scanner with a stopper wall on a debris shield to prevent over rotation of the scanner during maintenance access to a controller with Taussig’s as modified scanner because stabilizing the pivoted scanner improves maintenance access to the internal components [Ueda 0077].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856    
                                                                                                                                                                                               
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856